Citation Nr: 0124042	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  94-37 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hugh D. Fox, Attorney at Law


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran had active service from May 1968 to May 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  Subsequently, the 
veteran and his representative have limited their arguments 
to the question of service connection for PTSD; accordingly, 
the issue of service connection for any psychiatric disorder 
other than PTSD is not properly before the Board.

By a rating action in August 1996, the RO apparently 
considered that new and material evidence had been presented 
to reopen the claim for service connection for PTSD, but 
denied the reopened claim on the merits.  The Board remanded 
this claim in April 1997 for further evidentiary development.  
In February 1999, the Board denied the claim on the merits.  
The appellant subsequently appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  On February 23, 2001, the Court granted a joint 
motion for remand so that the Board could consider an 
amendment to the regulatory criteria pertaining to PTSD 
service connection claims.  


FINDINGS OF FACT

1.  The veteran served in Vietnam and participated in combat.

2.  The preponderance of the medical evidence demonstrates 
that the veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1112, 1154(b) (West 1991); 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (1998-
2000); 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In pertinent part, this law redefines 
VA's notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  VA has 
recently enacted regulations to implement the provisions of 
the VCAA.  66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)).  
These changes in law are applicable to the service connection 
claim on appeal.  See  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA and 
its implementing regulations.  By virtue of a Statement of 
the Case (SOC), multiple Supplemental Statements of the Case 
(SSOC), a Board remand order dated in April 1997 and the 
Board's recently vacated February 1999 decision, the veteran 
has been provided ample notice of the Reasons and Bases in 
denying his claim.  Furthermore, he and his attorney are 
fully cognizant of regulatory changes pertaining to PTSD 
service connection claims that have been enacted during the 
pendency of this appeal.  He has also been advised to submit 
any lay, medical or other evidence which may support his 
claim either directly or by returning authorization forms 
provided by the RO.  

In this case, the veteran has submitted his own private 
medical and other evidence in support of his claim.  He 
advised the RO in June 1997 that all evidence then in 
existence had been submitted in support of his claim.  Since 
that time, VA has provided him a VA PTSD examination, 
conducted by a Board of two psychiatrists, with benefit of 
review of his claims folder.  In August 2001, the veteran's 
counsel submitted additional private medical evidence with a 
waiver of RO initial consideration.  The veteran has not 
identified the existence of any additional and available 
pertinent evidence which is not currently associated with his 
claims folder.  

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  In this respect, the 
case has been fully developed, proper notice has been issued 
and there are no outstanding requests to obtain additional 
evidence or information.  A remand for RO consideration of 
the new duty to assist and notice regulations would only 
serve to impose additional burdens on VA with no benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Furthermore, as addressed below, the regulatory amendments to 
38 C.F.R. § 3.304(f) have no substantive effect in this case 
as the appellant has met these new standards for presenting a 
valid PTSD diagnosis.  As evidenced by the waiver of RO 
review submitted in August 2001, the Board finds that no 
prejudice accrues to the veteran in proceeding to the merits 
of his claim at this time.   See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (the Board must consider whether a claimant 
will be prejudiced by addressing a question that has not been 
addressed by the RO).

II.  Jurisdiction

In this case, the RO has reopened and denied on the merits a 
previously denied claim for service connection for PTSD.  The 
Board has an obligation to make an independent determination 
of its jurisdiction regardless of findings or actions by the 
RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).

In May 1988, the Board denied service connection for PTSD on 
the basis that "the veteran does not have post-traumatic 
stress disorder."  That decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 1995); 38 C.F.R. § 20.1100(a) 
(2000).  As a general rule, once a claim has been disallowed, 
that claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  However, if the claimant 
can thereafter present new and material evidence, then the 
claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 1991).

In connection with the current claim on appeal, the veteran 
has presented previously unconsidered medical statements from 
private physicians which reflect diagnoses of PTSD.  The 
Board agrees with the RO that the additional evidence is of 
such significance that it must be considered in order to 
fairly decide the merits of the claim and the claim is 
reopened.  As such, the Board agrees with the RO that the 
veteran is entitled to a de novo review of his claim.

III.  Factual Background

The veteran's military service included service in Vietnam 
with "Btry A, 1st Bn (AW)(SP) 44th Arty" from October 1968 to 
October 1969.  His military occupational specialty was cook.  
No combat citations are indicated by the record.  Service 
medical records are negative for complaints, findings, or 
diagnosis related to a psychiatric disorder.  Research 
provided by the U.S. Armed Services Center for Research for 
Unit Records (USASCRUR) demonstrate that the unit which the 
veteran served as a cook engaged in combat with the enemy, 
and that its positions were subject to rocket and mortar 
attack.

Of record is a March 1987 statement signed by Harold 
McMillion, Ed.D., of the VA Vet Center which related that he 
evaluated the veteran for PTSD.  Dr. McMillion opined that, 
based on the information provided by the veteran, the 
diagnostic criteria for PTSD had not been met.  Nevertheless, 
the veteran was encouraged to meet with a VA psychiatrist for 
a determination.  Dr. McMillion noted that he planned to meet 
with the veteran on a weekly basis to discuss his sleeping 
disorder.

The veteran and his wife submitted statements, dated in March 
1987, in support of his original service connection claim.  
The veteran indicated that while serving in Vietnam his unit 
experienced frequent mortar attacks.  He first noticed that 
his nerves were affected while still in Vietnam.  He stated 
that, after his return to the United States, he initially 
calmed his nerves by drinking.  He subsequently manifested 
additional symptoms of depression, sleeplessness and 
irritability.  His wife indicated that he had been prescribed 
medication for depression and sleeplessness for the past two 
to three years.

On VA psychiatric examination conducted in May 1987, the 
veteran primarily complained of sleeplessness and depression 
with periods of tension and irritability.  His symptoms had 
been improved somewhat with a prescriptive anti-depressive 
medication.  His doctors felt as if he had been depressed.  
On interview, he was cooperative but appeared tense.  His 
speech was coherent and his memory appeared adequate.  He was 
given diagnoses of atypical depression and "Post-traumatic 
stress disorder, not found on this examination."

By a rating action in May 1987, the RO denied service 
connection for PTSD.  The Board upheld the RO's denial in May 
1988 by finding that an acquired psychiatric disorder was not 
present in service and that the veteran was not shown to have 
PTSD.

The report of a June 1993 medical examination conducted for 
the Social Security Administration (SSA) states the veteran 
related a history of depression of more than 15 years 
duration with increasing paranoia noted over the previous 
three years.  His symptoms included pre-occupation with 
delusions, difficulty in recalling remote events, poor 
concentration, poverty of thought content, non-spontaneous 
speech, tangential speech, occasional illogical conclusions, 
paranoia, homicidal ideations, suspiciousness, sleep 
difficulty, irritability, psychomotor retardation and 
difficulty with social relations.  He was given diagnoses of 
major depression, paranoid schizophrenia and paranoid 
disorder.

In July 1994, the veteran underwent a PTSD evaluation for 
PTSD, which included psychological testing and clinical 
interview, that was conducted by two VA psychologists.  His 
profile from several tests suggested a diagnosis of PTSD.  
His Structured Clinical Interview for DSM-III-R Patient 
Version including PTSD (SCID-PTSD) made it clear that he 
experienced events in Vietnam which continued to distress 
him.  He also satisfied the current and lifetime re-
experiencing and hyperarousal criteria.  He was bothered by 
intrusive thoughts, hypervigilance and exaggerated startle 
response.  However, he failed to meet the avoidance criteria.  
The PTSD evaluation was summarized as follows:

"In sum, both the clinical interview and the 
psychometric instruments support that while 
[the veteran] experiences significant 
symptoms associated with PTSD which are 
distressful to him, he does not currently 
meet the full diagnostic criteria for PTSD."

Received in July 1995 was a statement signed by Celeste M. 
Good, M.D., who related that the veteran had been under her 
treatment since January 1993 for major depression and 
paranoid disorder.  She noted that the veteran's depression 
had improved with treatment, but that he continued to suffer 
negativeness about his war experience and to relive his 
traumas.  He prescriptive medications included Imipramine and 
Klonopin.

Also of record is a statement dated in January 1996 and 
signed by W.R. Walker, M.D., who indicated the veteran 
experienced sleep disturbances which took the form of 
nightmares, usually of a violent nature, and frequently 
involving a military theme, from which the veteran awakened 
frightened.  He reportedly avoided thinking about topics 
which led to disturbed sleep.  He complained of irritability, 
and feeling keyed up and watchful.  He had experienced 
occasional, isolated suicidal thoughts.  He also experienced 
intrusive recollections of an incident in service when 
another soldier threatened him.  Dr. Walker opined that the 
veteran's "symptoms were consistent with Posttraumatic 
Stress Disorder."  He prescriptive medications included 
Imipramine and Klonopin.

In March 1996, the veteran underwent a VA psychiatric 
examination.  He reported a history of being in close 
proximity to an ammunition dump explosion with in-service 
symptoms of bad nerves, depression, marked anxiety and fear.  
Post-service, he reported a history of persistent 
irritability, disturbed sleep, recurrent nightmares, thoughts 
of violence and periods of increased depression.  He first 
sought psychiatric treatment in the mid-1970's and prescribed 
a number of different anti-depressants.  He was currently 
prescribed Imipramine and Clonazepam through his private 
psychiatrist.  He worked as a machinist for a company for 20 
years but was taken out of work by his psychiatrist after 
developing increasing symptoms with thoughts of violence.  He 
indicated that a VA doctor recently diagnosed him with PTSD.  
On mental status examination, the veteran presented as neatly 
dressed in casual clothing.  He appeared alert and pleasant.  
His verbal productivity, orientation, memory, insight, and 
judgment appeared adequate.  The psychiatrist's diagnosis was 
initially deferred pending review of the veteran's file.  He 
was also referred for psychological testing.

In April 1996, the veteran underwent an extensive VA 
psychological examination.  An 11-page psychological 
evaluation records his history of being exposed to a mortar 
attack while in Vietnam and a perceived life-threatening 
incident with a fellow serviceman.  Post-service, he had a 
history of excessive alcohol use with the onset of sleep 
problems thereafter.  A private doctor first prescribed him 
Amitriptyline in 1978.  He briefly sought psychiatric 
treatment at the Greenville Vet Center in 1986 and more 
extensively with a private physician from 1993-95.   He was 
awarded SSA benefits in 1993 due to his psychiatric disorder.  
He primarily complained of symptoms consisting of anxiety, 
dislike of crowds, violent thoughts, depression and fatigue.

The veteran's behavioral observations during the interview 
were significant for the lack of evident agitation or arousal 
when responding to the Vietnam projective drawings or being 
probed about Vietnam.  He related in a mostly matter-of-fact 
way without any peculiarities or speech or mannerisms.  The 
results of the psychologist's evaluations of the interview 
and psychological testing administered were as follows:

Evaluation results fail to support a diagnosis 
of Posttraumatic Stress Disorder in an 
individual with a history of substance abuse 
and chronic depressive disturbance.  
Additionally, the veteran's history also 
suggests a personality structure containing 
elements of a tendency toward suspicion and 
distrust of others and significantly 
underlying conflict involving self-esteem.  He 
is likely characterologically quite explosive 
and probably somewhat passive aggressive.  His 
judgment at times of extreme stress is likely 
to be impaired.

The veteran produced a clinically valid 
profile on the MMPI-2, and his experimental 
PTSD "PK" score was 37, somewhat above the 
empirically-derived criterion needed for a 
PTSD diagnosis.  This score, however, is felt 
to be at least partially elevated due to the 
overall elevation of virtually all of his 
clinical scales measuring psychiatric 
disability.

This veteran is impaired in many different 
areas and has several symptoms similar to 
PTSD, but they are likely secondary to his 
other areas of disturbance.  For example, the 
veteran's problems with sleep, frustration 
tolerance, irritability, and his withdrawal 
and chronic dysphoria are somewhat pervasive 
in his functioning and may also have served to 
elevate his PTSD score.  However, the veteran 
did not manifest significant agitation and 
arousal when he was probed regarding his 
traumatic memories.  

While the veteran was in Vietnam, his 
involvement with direct combat was relatively 
minimal; however, his most troublesome 
memories of his life-threatening situations: 
the first being the explosion of an ammunition 
dump, where he took cover to avoid harm; and 
the second being an incident when his senior 
NCO threatened him with physical harm and the 
veteran brandished a machete and threatened to 
kill the NCO.  These memories, while quite 
frightening and upsetting to him, do involve 
fear for the loss of his own life, but there 
is only limited evidence that the veteran is 
either agitated or aroused regarding these 
memories.

By the veteran's self-report, there is also 
some evidence of intrusive reexperiencing of 
his military-related trauma, mostly through 
recurrent, distressing dreams of events.  This 
is an individual with symptoms of only mild 
avoidance of Vietnam-related material and, 
thus, his behavior does not include necessary 
criteria for a PTSD diagnosis.  Finally, on 
the M-PTSD, the veteran scored 123, below the 
empirically-derived criterion of the 128 
needed for a diagnosis of PTSD.

In his self-reported history, the veteran 
stated that following the cessation of his 
alcohol use, he began experiencing periods of 
recurrent mood instability as well as periods 
of acute anxiety.  He blames negative effects 
from psychotropic medication for periods of 
poor work performance, which he believes led 
to supervisory involvement and his belief that 
others were discussing him and watching him.  
The veteran likely experienced a major 
depressive disturbance during this same time, 
and his distrust of others may have contained 
delusional elements as well as idiosyncratic 
and peculiar ideation.  This condition 
interfered with his ability to function on a 
day-to-day basis to the extent that he was 
deemed psychiatrically unable to continue 
competitive employment; subsequently, he filed 
for Social Security Disability.

Although this veteran has been involved in 
outpatient psychiatric treatment and reports 
to be currently taking his prescribed 
psychotropic medication, his current condition 
had improved, but his overall level of 
functioning continues to be at least 
moderately impaired.

Reality testing is likely only marginal when 
the veteran is overwhelmed with stressors, and 
significant depressive and anxiety traits are 
likely present on a chronic basis.  However, 
the veteran's symptomatic constellation does 
not include necessary criteria to the extent 
required by the DSM-IV for the formal 
diagnosis of PTSD.

Based upon this analysis, the psychologist offered an Axis I 
diagnosis of moderate, recurrent major depressive disorder 
and an Axis II diagnosis of paranoid traits.

In May 1996, the VA psychiatrist who conducted the VA 
examination in April 1996 provided opinion that, following 
review of the April 1996 psychological evaluation, the 
veteran held diagnoses of recurrent major depressive disorder 
and "PTSD not diagnosed on this examination."

An October 1996 report by Doug Finestone, M.D., a consulting 
psychiatrist, indicated his opinion that the veteran 
manifested a severe and disabling PTSD as a consequence of 
his Vietnam Service.  This report noted Dr. Finestone's 
agreement with Dr. Walker's January 1996 opinion that the 
veteran's symptoms were consistent with PTSD.  A May 1997 
medication check with Dr. Finestone reflects an assessment 
that the veteran continued to suffer from symptoms associated 
with PTSD.  A December 1997 mental status examination with 
Edie Park, M.D., a psychiatric resident associated with Dr. 
Finestone, was essentially unremarkable.  A letter that same 
month from Julie Reeves, M.D., noted that the veteran's 
nightmares, which was manifestation of his hypervigilant 
state of PTSD, may have been the cause of his lower back 
muscle spasms.

In March 1998, the veteran underwent VA PTSD examination by a 
Board of two psychiatrists who interviewed the veteran and 
reviewed the claims folder.  At that time, the veteran 
complained of nightmares two to three times a week with 
flashbacks occurring three to four times each month.  He 
further indicated that he was easily upset and had a bad 
temper resulting in frequent fights and difficulty getting 
along with others.  He also complained of anxiety and easy 
startling.  Most of his time was spent in activities 
associated with a cleaning and hauling business that he ran 
with his wife. 

On mental status examination, the veteran presented as an 
alert, cooperative individual who answered and volunteered 
information.  He was casually dressed and exhibited no 
bizarre movements or tics.  His mood was somewhat tense and 
his affect appropriate.  There were no delusions, 
hallucinations, ideas of reference or suspiciousness.  He was 
oriented in three spheres with good remote and recent memory.  
His insight, judgment and intellectual capacity appeared 
adequate.  The examiner offered opinion that, based upon 
review of the claims folder which included a March 1996 
psychological testing that did not conform to a diagnosis of 
PTSD, that the veteran held diagnoses of alcohol abuse in 
remission, major depression in remission and mixed 
personality traits.

Received in July 2001, was a PTSD disability work capacity 
evaluation pursuant to a form prepared by the veteran's 
counsel.  The form, completed by Kim A. Reynolds, M.D., 
reveals Axis I diagnoses of major depressive disorder and 
PTSD with an Axis II diagnosis of rule out (R/O) antisocial 
personality traits.  It includes an opinion that the 
veteran's PTSD was directly caused by his military service.  
Dr. Reynolds check marked boxes indicating that the veteran's 
combat service resulted in exposure to an event or event(s) 
involving actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others and that 
the response to such event involved fear, helplessness or 
horror.  Check marked boxes indicated that his traumatic 
event(s) were persistently re-experienced by recurrent 
distressing dreams of the event and intense psychological 
distress at exposure to events that symbolized or resembled 
an aspect of the traumatic event.  Check marked boxes 
indicated that he had persistent avoidance of stimuli 
associated with his trauma or numbing of general 
responsiveness as indicated by efforts to avoid thoughts or 
feelings associated with the trauma, efforts to avoid 
activities or situations that arouse recollections of the 
trauma, feeling of detachment or estrangement from others and 
sense of foreshortened future.  Dr. Reynolds also checked off 
boxes indicating that the veteran's symptoms of increased 
arousal included difficulty falling or staying asleep, 
irritability or outbursts of anger, difficulty concentrating, 
hypervigilance, exaggerated startle response and physiologic 
reactivity upon exposure to events that symbolize or resemble 
an aspect of the traumatic event.  Also checked off were 
boxes indicating that he manifested impairment of 
understanding, memory, sustained concentration and 
persistence.  However, no specific examples for any of the 
positive responses were given.


IV.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active service.  38 
U.S.C.A. §§ 1101, 1131 (West 1991).  The Board notes that, 
during the pendency of this appeal, VA has made substantive 
revisions to 38 C.F.R. § 3.304(f), which is the regulatory 
provision which governs the type(s) of evidence required to 
establish service connection for PTSD.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999).  Some of the regulatory 
amendments were changed due to concerns raised by the Court 
of Appeals for Veterans Claim that requiring a claimant to 
submit a "clear diagnosis of PTSD" conflicted with VA's 
regulatory requirements of 38 C.F.R. § 4.125 that a diagnosis 
conform with the criteria under DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM).  Cohen, 10 Vet. App. at 
139-40.

In response to the Cohen decision, VA amended 38 C.F.R. 
§ 3.304(f) so that service connection for PTSD requires 
medical evidence of a PTSD diagnosis which conforms to the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994 (DSM-IV), see 38 C.F.R. § 4.125(a) (2000), a 
medical link between current symptoms and in-service 
stressor(s) and credible supporting evidence that the claimed 
in-service stressor(s) occurred.  38 C.F.R. § 3.304(f) 
(2000).  This amended version has been made retroactively 
effective to March 7, 1997.  See 64 Fed. Reg. 32807-32808 
(June 18, 1999); Harth v. West, 14 Vet. App. 1 (2000).  
Presumably, the standard in effect prior to March 7, 1997 is 
to presume that a medical diagnosis of PTSD offered by a 
psychiatrist conforms to the DSM criteria then in effect.  
Cohen, 10 Vet. App. at 140.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

In this case, the Board finds that sufficient evidence has 
been presented to support a finding that the veteran served 
in Vietnam and participated in combat.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f) (2000).  The Board further 
finds that the July 2001 PTSD diagnosis by Dr. Reynolds is 
competent evidence; however, the probative value of this 
evidence will be discussed later.  As addressed below, the 
Board finds that the claim must be denied as the 
preponderance of the medical evidence demonstrates that the 
veteran does not have PTSD.

The most probative evidence in this case consists of the 
March 1998 VA opinion that the veteran did not meet the 
criteria for a PTSD diagnosis.  This is an opinion from two 
Board-certified psychiatrists who, upon mental status 
examination and review of the claims folder, were able to 
synthesize the conflicting diagnoses of record into an 
unequivocal opinion and diagnosis.  In arriving at this 
opinion, the Board-certified psychiatrists emphasized the 
results of VA's March 1996 psychological testing series that 
determined that, while the veteran manifested symptoms 
compatible with PTSD, his symptomatic constellation did not 
meet the DSM-IV criteria for the formal diagnosis of PTSD.  
In fact, no fewer than eight VA examiners, including 
psychiatrists and psychologists, have concluded that the 
veteran did not meet the diagnostic criteria for PTSD.  
Additionally, one of his treating physicians, Dr. Good, has 
given diagnoses of major depression and paranoid disorder 
while still noting his negativeness and re-living of his war 
traumas.

On the other hand, the veteran has presented private 
physician diagnoses of PTSD.  Drs. Walker and Finestone have 
concluded that the veteran's symptoms are "consistent" with 
PTSD diagnosis.  Dr. Reeves is of the opinion that the 
veteran manifests a hypervigilant state due to PTSD which has 
been causing him back spasms.  Dr. Reynolds has proffered a 
diagnosis of PTSD which appears to conform to DSM-IV 
criteria.  These opinions conform, to some extent, to VA 
opinion that the veteran manifests symptoms compatible with a 
PTSD diagnosis, but differ from the conclusion that the 
criteria for a PTSD diagnosis have been met.  There is no 
indication that any of these private examiners performed 
psychological testing nor reviewed VA psychological testing.  
There is also no indication that these examiners have 
considered the alternate diagnoses reached by VA and Dr. 
Good.  The Board assigns more probative weight to the VA 
opinions of record which are based upon review of the claims 
folder, the results of multiple psychological tests, and 
clinical interviews.  The VA examination reports also provide 
a greater level of specificity and rationale in arriving at 
diagnosis and opinion.  While VA examiners have not had 
opportunity to review the July 2001 "work capacity 
evaluation" by Dr. Reynolds, the Board finds that this 
evaluation holds little probative weight as the diagnosis 
offered is based solely upon positive check marks on a form 
prepared by the veteran's counsel without any analysis or 
specific examples offered to support the opinion.

Based upon the above, the Board finds that the preponderance 
of the medical evidence demonstrates that the veteran does 
not have PTSD.  In so concluding, the Board has considered 
the veteran's contentions that he currently manifests PTSD.  
As a lay person not shown to be trained in the medical 
sciences, the veteran is only competent to speak to the 
symptoms he manifested in service and thereafter.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His 
unsubstantiated opinion, in and of itself, is of no probative 
value regarding the diagnosis and etiology of his current 
psychiatric disorder(s).  Id.  See generally 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).  Thus, the Board assigns no probative 
weight to his lay opinion of diagnosis.  The Board has also 
considered application of the doctrine of giving the veteran 
the benefit of the doubt.  The Board has applied this 
doctrine in conceding the presence of in-service stressors 
during combat.  38 U.S.C.A. § 1154(b) (West 1991).  However, 
the doctrine is not for application regarding the diagnosis 
of his current psychiatric disability as the preponderance of 
the competent evidence establishes that he does not manifest 
PTSD.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  His claim, 
therefore, must be denied.


ORDER

Service connection for PTSD is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

